Order filed August 11, 2014




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                              NO. 14-14-00644-CV
                                 ____________

      IN RE MATTHEW G. DILICK, EAST BISSONETT LTD., EAST
          BISSONETT GP, INC., AND FLAT STONE II LTD., Appellant



                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-20973

                                   ORDER

      This is an original proceeding petition for writ of mandamus filed in this
Court on August 11, 2014. Related cases were previously filed in the Court of
Appeals for the First District of Texas under case numbers 01-13-00216-CV and
01-13-00248-CV.

      It is ORDERED that the original proceeding docketed under this court’s
appellate cause number 14-14-00644-CV is transferred to the Court of Appeals for
the First District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston)
Loc. R. 1.5. The Clerk of this Court is directed to transfer all papers in the case,
and certify all Orders made, to the Court of Appeals for the First District of Texas.



                                              PER CURIAM